      Case: 3:21-cv-00059-DMB-RP Doc #: 16 Filed: 07/06/21 1 of 2 PageID #: 67




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

JOSHUA SISCO                                                                    PLAINTIFF

V.                                                          Case No.: 3:21cv059-DMB-RP

UNIVERSITY OF MISSISSIPPI, and
GLENN BOYCE                                                                  DEFENDANTS

                            DEFENDANTS’ MOTION TO DISMISS
                         PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendants University of Mississippi (the “University”) and Chancellor Glenn

Boyce (“Chancellor Boyce”) (collectively, “Defendants”), reserving all rights and

defenses, ask this Court to dismiss Plaintiff Joshua Sisco’s First Amended Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and/or 12(b)(6). In support,

Defendants state as follows:

       1.     Sisco lacks standing to pursue much of his requested injunctive relief.

       2.     The Eleventh Amendment bars Sisco’s Americans with Disabilities Act

(“ADA”) claims against the University and Chancellor Boyce.

       3.     Sisco has not stated a plausible disability discrimination claim under Title

II of the ADA or the Rehabilitation Act of 1973.

       4.     The Court lacks subject matter jurisdiction over Sisco’s captioning claims

for televised content.

       In support of their Motion, Defendants rely on the pleadings and papers filed of

record in this action and their Memorandum Brief submitted contemporaneously

herewith.


                                             1
      Case: 3:21-cv-00059-DMB-RP Doc #: 16 Filed: 07/06/21 2 of 2 PageID #: 68




       FOR THESE REASONS, Defendants respectfully move this Court to dismiss

Plaintiff’s claims in their entirety. Defendants request such other relief as the Court

deems appropriate under the circumstances.

       This the 6th day of July 2021.

                                           Respectfully submitted,

                                           UNIVERSITY OF MISSISSIPPI
                                           AND CHANCELLOR GLENN BOYCE


                                            /s/ J. Andrew Mauldin
                                           POPE S. MALLETTE. (MB NO. 9836)
                                           J. ANDREW MAULDIN (MB NO. 104227)
                                           ATTORNEYS FOR DEFENDANTS

OF COUNSEL:

MAYO MALLETTE PLLC
5 University Office Park
2094 Old Taylor Road
Post Office Box 1456
Oxford, Mississippi 38655
Telephone: (662) 236-0055
Facsimile: (662) 236-0035
Email: pmallette@mayomallette.com
       dmauldin@mayomallette.com




                                              2
